 Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 1 of 17 Page ID #:1



 1   Brent H. Blakely (SBN 157292)
     bblakely@blakelylawgroup.com
 2   Jessica C. Covington (SBN 301816)
     jcovington@blakelylawgroup.com
 3   BLAKELY LAW GROUP
     1334 Parkview Avenue, Suite 280
 4   Manhattan Beach, California 90266
     Telephone: (310) 546-7400
 5   Facsimile: (310) 546-7401
 6   Attorneys for Plaintiff
     Deckers Outdoor Corporation
 7
 8
 9                         UNITED STATES DISTRICT COURT
10                       CENTRAL DISTRICT OF CALIFORNIA
11
12
     DECKERS OUTDOOR                      ) CASE NO.
13   CORPORATION, a Delaware              )
     Corporation,                         ) PLAINTIFF’S COMPLAINT FOR
14                                        ) DAMAGES AND EQUITABLE
                      Plaintiff,          ) RELIEF:
15              v.                        )
                                          ) 1. TRADE DRESS INFRINGEMENT -
16   TARGET CORPORATION, a                )    YOGA SLING TRADE DRESS;
     Minnesota Corporation; and DOES 1-   )
17   10, inclusive,                       ) 2. TRADEMARK INFRINGEMENT
                                          )    OF AN UNREGISTERED MARK;
18                                        )
                        Defendants.       ) 3. TRADE DRESS INFRINGEMENT
19                                        )    UNDER CALIFORNIA COMMON
                                          )    LAW;
20                                        )
                                          ) 4. TRADEMARK INFRINGEMENT
21                                        )    UNDER CALIFORNIA COMMON
                                          )    LAW;
22                                        )
                                          ) 5. UNFAIR COMPETITION UNDER
23                                        )    CALIFORNIA COMMON LAW;
                                          )
24                                        ) 6. UNFAIR COMPETITION IN
                                          )    VIOLATION OF CAL. BUS. &
25                                        )    PROF. CODE § 17200, et seq..
                                          )
26                                        )
                                          )      JURY TRIAL DEMANDED
27
28
 Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 2 of 17 Page ID #:2



 1          Plaintiff Deckers Outdoor Corporation for its claims against Defendant
 2   Target Corporation respectfully alleges as follows:
 3                                JURISDICTION AND VENUE
 4          1.     Plaintiff Deckers Outdoor Corporation (“Deckers” or “Plaintiff”) files this
 5   action against Defendant Target Corporation (“Defendant”) for trade dress
 6   infringement and trademark infringement of an unregistered mark under the Lanham
 7   Trademark Act of 1946, 15 U.S.C. §1051 et seq. (the “Lanham Act”) and for related
 8   claims under California common and state law. This Court has subject matter
 9   jurisdiction over the claims alleged in this action pursuant to 28 U.S.C. §§ 1331, 1338.
10          2.     This Court has personal jurisdiction over Defendant because Defendant
11   maintains multiple stores and/or offices and regularly conducts business within this
12   judicial district.
13          3.     This action arises out of wrongful acts by Defendant within this judicial
14   district and Plaintiff is located and has been injured in this judicial district by
15   Defendant’s alleged wrongful acts. Venue is proper in this district pursuant to 28
16   U.S.C. § 1391 because the claims asserted arise in this district.
17                                         THE PARTIES
18          4.     Plaintiff Deckers Outdoor Corporation is a corporation organized and
19   existing under the laws of the state of Delaware with an office and principal place of
20   business in Goleta, California. Deckers has been engaged in the design, distribution,
21   marketing, offering for sale, and sale of footwear since 1975. Deckers owns several
22   brands of footwear including UGG®, Koolaburra ®, Teva ®, Sanuk® and Hoka One
23   One®.
24          5.     Upon information and belief, Defendant Target Corporation is a
25   corporation organized and existing under the laws of the state of Minnesota with an
26   office and principal place of business located at 1000 Nicollet Mall, Minneapolis,
27   Minnesota 55403.
28          6.     Deckers is unaware of the names and true capacities of Defendants,

                                               2
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 3 of 17 Page ID #:3



 1   whether individual, corporate and/or partnership entities named herein as DOES 1
 2   through 10, inclusive, and therefore sues them by their fictitious names. Deckers will
 3   seek leave to amend this complaint when their true names and capacities are
 4   ascertained. Deckers is informed and believes and based thereon alleges that said
 5   Defendant and DOES 1 through 10, inclusive, are in some manner responsible for the
 6   wrongs alleged herein, and that at all times referenced each was the agent and servant
 7   of the other Defendant and was acting within the course and scope of said agency and
 8   employment.
 9         7.      Deckers is informed and believes, and based thereon alleges, that at all
10   relevant times herein, Defendant and DOES 1 through 10, inclusive, knew or
11   reasonably should have known of the acts and behavior alleged herein and the damages
12   caused thereby, and by their inaction ratified and encouraged such acts and behavior.
13   Deckers further alleges that Defendants and DOES 1 through 10, inclusive, have a
14   non-delegable duty to prevent or not further such acts and the behavior described
15   herein, which duty Defendant and DOES 1 though 10, inclusive, failed and/or refused
16   to perform.
17               ALLEGATIONS COMMON TO ALL CAUSES OF ACTION
18         A.      Deckers’ Sanuk® Brand and YOGA SLING Sandal
19         8.      In July 2011, Deckers completed the acquisition of the Sanuk® brand, a
20   lifestyle footwear brand rooted in surf culture but embraced by an eclectic mix of
21   style-savvy optimists.
22         9.      The Sanuk® brand is known for its YOGA SLING sandal, which
23   combines comfort with a chic, unique style sandal made with soft fabric sling straps.
24         10.     The Sanuk YOGA SLING was introduced in 2013 and its appearance is
25   unique and distinctive, consisting of a combination of the following non-functional
26   elements (“YOGA SLING Trade Dress”):
27         •       Thong-type sandal with a generally flat sole;
28         •       Foot bed is comprised of soft material;

                                                 3
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 4 of 17 Page ID #:4



 1         •      Sling strap formed by a loop of fabric extending from a toe post around
 2   the heel and back to the toe post;
 3         •      An instep strap extending from the lateral side of the sole across the instep
 4   to the medial side of the sole;
 5         •      The instep strap and the sling strap appear unconnected and the instep
 6   strap overlaps the sling strap;
 7         •      Both the sling strap and the instep strap are formed of a soft fabric having
 8   an exaggerated width; and
 9         •      Binding at the top of the toe post.
10
11
12
13
14
15         11.    The YOGA SLING Trade Dress, which is a composite of the above-
16   referenced features, is non-functional in its entirety, visually distinctive, and is unique
17   in the footwear industry.
18         12.    The design of the YOGA SLING Trade Dress is neither essential to its
19   use or purpose nor does it affect the cost or quality of the sandal. There are numerous
20   other designs available that are equally feasible and efficient, none of which
21   necessitate copying or imitating the YOGA SLING Trade Dress. The aforesaid
22   combination of features provides no cost advantages to the manufacturer or utilitarian
23   advantages to the consumer. These features, in combination, serve only to render
24   Deckers’ YOGA SLING sandal distinct and recognizable as goods originating from
25   Deckers’ Sanuk® brand.
26         13.    The YOGA SLING Trade Dress has achieved a high degree of consumer
27   recognition and secondary meaning, which serves to identify Deckers as the source of
28   footwear featuring said trade dress.

                                               4
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 5 of 17 Page ID #:5



 1         14.    The YOGA SLING Trade Dress is one of the most well recognized and
 2   commercially successful styles of Deckers’ Sanuk® brand of footwear. Additionally,
 3   it was nominated in 2013 and 2014 as a SIMA “Footwear Product of the Year.”
 4         15.    Deckers has spent substantial time, effort, and money in designing,
 5   developing, advertising, promoting, and marketing the Sanuk® YOGA SLING sandal
 6   and has sold over one hundred million dollars worth of said style of sandals.
 7         16.    Due to its long use, extensive sales, and significant advertising and
 8   promotional activities, Deckers’ YOGA SLING trade dress has achieved widespread
 9   acceptance and recognition among the consuming public and trade throughout the
10   United States.
11         B.     Defendant’s Infringement of Deckers’ YOGA SLING Trade Dress
12         17.    Upon information and belief, Target is engaged in the retail sale of a wide
13   range of apparel and footwear. Target’s retail stores are located nationwide, including
14   within this judicial district. Target’s products can also be purchased online at
15   www.target.com, which is also available to consumers nationwide.
16         18.    The present lawsuit arises from Defendant’s willful infringement of
17   Deckers’ Sanuk® “YOGA SLING Trade Dress” by its CAT AND JACK® brand of
18   fabric thong sandals that bear a nearly identical design (“Accused Products”). Said
19   Accused Products were discovered and purchased from www.target.com and were
20   shipped to a location within this judicial district.
21
22
23
24
25
                                                                   Cat & Jack®
26     Deckers’ Sanuk® “Yoga Sling” Sandal            “Girls’ Liv Yoga Mat Flip Flop” Sandal
27         19.    Deckers has not granted a license or any other form of permission to
28   Defendant with respect to any of its trademarks, design patents, trade dress, or other

                                               5
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 6 of 17 Page ID #:6



 1   intellectual property.
 2         20.    Deckers is informed and believes and herein alleges that Defendant is a
 3   competitor and has copied Deckers’ YOGA SLING Trade Dress in an effort to exploit
 4   Deckers’ reputation in the market.
 5         21.    Deckers is informed and believes and herein alleges that Defendant has
 6   acted in bad faith and that Defendant’s acts have misled and confused and were
 7   intended to cause confusion, or to cause mistake, or to deceive as to the affiliation,
 8   connection, or association of Defendant’s products with Deckers, or as to the origin,
 9   sponsorship, or approval of the Accused Products by Deckers.
10                                 FIRST CLAIM FOR RELIEF
11     (Trade Dress Infringement of YOGA SLING Trade Dress - 15 U.S.C. § 1125)
12         22.    Deckers incorporates herein by reference the averments of the preceding
13   paragraphs as though fully set forth herein.
14         23.    The YOGA SLING Trade Dress is non-functional in its entirety, visually
15   distinctive, and is unique in the footwear industry.
16         24.    The design of the YOGA SLING Trade Dress is neither essential to its
17   use or purpose nor does it affect the cost or quality of the sandal. There are numerous
18   other designs available that are equally feasible and efficient, none of which
19   necessitate copying or imitating the YOGA SLING Trade Dress. The aforesaid
20   combination of features provides no cost advantages to the manufacturer or utilitarian
21   advantages to the consumer. These features, in combination, serve only to render
22   Deckers’ Sanuk® YOGA SLING sandal distinct and recognizable as goods originating
23   from Deckers’ Sanuk ® brand.
24         25.    The YOGA SLING Trade Dress has achieved a high degree of consumer
25   recognition and secondary meaning, which serves to identify Deckers as the source of
26   footwear featuring said trade dress.
27         26.    Deckers has spent substantial time, effort, and money in designing,
28   developing, advertising, promoting, and marketing the Sanuk® YOGA SLING sandal

                                                 6
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 7 of 17 Page ID #:7



 1   and has sold over one hundred million dollars worth of said style of sandals.
 2         27.    The YOGA SLING Trade Dress is one of the most well recognized and
 3   commercially successful styles of Deckers’ Sanuk® brand of footwear.
 4         28.    Due to its long use, extensive sales, and significant advertising and
 5   promotional activities, Deckers’ YOGA SLING Trade Dress has achieved widespread
 6   acceptance and recognition among the consuming public and trade throughout the
 7   United States.
 8         29.    There are numerous other sandal designs in the footwear industry, none of
 9   which necessitate copying or imitating the YOGA SLING Trade Dress. However, due
10   to the popularity and consumer recognition achieved by the YOGA SLING sandal,
11   said design has often been the subject of infringement by third-parties, including by
12   Defendant.
13         30.    Deckers is informed and believes and herein alleges that Defendant is a
14   competitor and has copied Deckers’ YOGA SLING Trade Dress in an effort to exploit
15   Deckers’ reputation in the market.
16         31.    The Accused Products produced, distributed, advertised and offered for
17   sale by Defendant bear nearly identical reproductions of the YOGA SLING Trade
18   Dress, such as to cause a likelihood of confusion as to the source, sponsorship or
19   approval by Deckers of Defendant’s products.
20         32.    Defendant’s use of Deckers’ YOGA SLING Trade Dress is without
21   Deckers’ permission or authority and in total disregard of Deckers’ rights to control its
22   intellectual property.
23         33.    Defendant’s use of Deckers’ YOGA SLING Trade Dress is likely to lead
24   to and result in confusion, mistake or deception, and is likely to cause the public to
25   believe that Defendant’s products are produced, sponsored, authorized, or licensed by
26   or are otherwise connected or affiliated with Deckers, all to the detriment of Deckers.
27         34.    Deckers has no adequate remedy at law.
28         35.    In light of the foregoing, Deckers is entitled to injunctive relief

                                                 7
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 8 of 17 Page ID #:8



 1   prohibiting Defendant from using Deckers’ YOGA SLING Trade Dress, or any
 2   designs confusingly similar thereto, and to recover all damages, including attorneys’
 3   fees, that Deckers has sustained and will sustain, and all gains, profits and advantages
 4   obtained by Defendant as a result of its infringing acts alleged above in an amount not
 5   yet known, as well as the costs of this action.
 6                              SECOND CLAIM FOR RELIEF
 7    (Trademark Infringement of an Unregistered Trademark – 15 U.S.C. § 1125(a))
 8         36.    Deckers incorporates herein by reference the averments of the preceding
 9   paragraphs as though fully set forth herein.
10         37.    The Yoga Sling Common Law Trademark was first used by Deckers in
11   interstate commerce at least as early as 2013 and is distinctive and exclusively owned
12   and used by Deckers. As the result of significant sales and substantial investment in
13   multi-media advertising and promotion by Deckers, in the United States and
14   throughout the world as part of a long term and carefully planned marketing program,
15   the Yoga Sling Common Law Trademark serves to identify Deckers to the consuming
16   public as the source of the footwear on which the Yoga Sling Common Law
17   Trademark is displayed. Consumers directly associate the Yoga Sling Common Law
18   Trademark with Deckers, the Sanuk® brand, and with merchandise of the highest
19   quality. As such, the Yoga Sling Common Law Trademark has developed strong
20   secondary meaning and is of inestimable value to Deckers.
21         38.    Through many years of use in interstate commerce, Deckers has
22   established common law trademark protection for its inherently distinctive Yoga Sling
23   Common Law Trademark used on Deckers’ footwear.
24         39.    As a direct result of the continuous and exclusive use of the Yoga Sling
25   Common Law Trademark in interstate commerce, Deckers has established significant
26   good will and consumer expectation regarding the high quality and source of Deckers’
27   merchandise including, inter alia, women’s accessories, displaying said mark.
28         40.    Deckers has dedicated substantial monetary expenditures and resources to

                                              8
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
 Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 9 of 17 Page ID #:9



 1   support its Yoga Sling sandal, bearing the Yoga Sling Common Law Trademark, by
 2   way of extensive advertising and promotional efforts through diverse media in the
 3   United States as well as internationally.
 4         41.    Defendant, in connection with the distribution, production, distribution,
 5   advertisement, offer for sale and/or sale of its own footwear has utilized Deckers Yoga
 6   Sling Common Law Trademark, such as to cause a likelihood of confusion as to the
 7   source, sponsorship or approval by Deckers of Defendant’s products. Indeed, under its
 8   in-house brand, Shade & Shore, Defendant has a named its own sandal the “Women’s
 9   Tashi Yoga Sling Thong Sandal,” as shown below.
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24         42.    Defendant’s use of the Yoga Sling Common Law Trademark in
25   connection with its own sandal creates a high likelihood of confusion amongst
26   consumers, which is especially damaging to the good will established in the Yoga
27   Sling Common Law Trademark and Deckers’ reputation for high-quality products.
28         43.    Defendant’s use of the Yoga Sling Common Law Trademark is without

                                              9
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 10 of 17 Page ID #:10



 1   Deckers’ permission or authority and in total disregard of Deckers’ rights to control its
 2   intellectual property.
 3         44.      Defendant’s use of the Yoga Sling Common Law Trademark is likely to
 4   lead to and result in confusion, mistake or deception, and is likely to cause the public
 5   to believe that Defendant’s products are produced, sponsored, authorized, or licensed
 6   by or that are otherwise connected or affiliated with Deckers, all to the detriment of
 7   Deckers.
 8         45.      Deckers has no adequate remedy at law.
 9         46.      In light of the foregoing, Deckers is entitled to injunctive relief
10   prohibiting Defendant from using Deckers’ Yoga Sling Common Law Trademark, or
11   any marks confusingly similar thereto, and to recover all damages, including attorneys’
12   fees, that Deckers has sustained and will sustain, and all gains, profits and advantages
13   obtained by Defendant as a result of its infringing acts alleged above in an amount not
14   yet known, as well as the costs of this action.
15                                 THIRD CLAIM FOR RELIEF
16                 (Trade Dress Infringement Under California Common Law)
17         47.      Deckers incorporates herein by reference the averments of the preceding
18   paragraphs as though fully set forth herein.
19         48.      Deckers has common law rights to the YOGA SLING Trade Dress in the
20   state of California due to its extensive promotion and sale of products bearing said
21   trade dress within the state of California.
22         49.      Deckers’ YOGA SLING Trade Dress has achieved a high degree of
23   consumer recognition and secondary meaning nationwide and within the state of
24   California, which serves to identify Deckers as the source of the high-quality goods
25   upon which the design appears.
26         50.      Defendant’s infringement of the YOGA SLING Trade Dress constitutes
27   common law trade dress infringement in violation of the common law of the State of
28   California.

                                                 10
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 11 of 17 Page ID #:11



 1         51.    Defendant’s unauthorized use of Deckers’ YOGA SLING Trade Dress
 2   has caused and is likely to cause confusion as to the source of Defendant’s products,
 3   all to the detriment of Deckers.
 4         52.    Defendant’s acts are willful, deliberate, and intended to confuse the public
 5   and to injure Deckers.
 6         53.    Deckers has no adequate remedy at law to compensate it fully for the
 7   damages that have been caused and which will continue to be caused by Defendant’s
 8   infringing conduct, unless it is enjoined by this Court.
 9         54.    The conduct herein complained of was extreme, outrageous, and was
10   inflicted on Deckers in reckless disregard of Deckers’ rights. Said conduct was
11   despicable and harmful to Deckers and as such supports an award of exemplary and
12   punitive damages in an amount sufficient to punish and make an example of
13   Defendant, and to deter it from similar conduct in the future.
14         55.    In light of the foregoing, Deckers is entitled to injunctive relief
15   prohibiting Defendant from infringing the YOGA SLING Trade Dress, and to recover
16   all damages, including attorneys’ fees, that Deckers has sustained and will sustain, and
17   all gains, profits and advantages obtained by Defendant as a result of its infringing acts
18   alleged above in an amount not yet known, and the costs of this action.
19                             FOURTH CLAIM FOR RELIEF
20               (Trademark Infringement Under California Common Law)
21         56.    Deckers incorporates herein by reference the averments of the preceding
22   paragraphs as though fully set forth herein.
23         57.    Deckers has common law rights to the Yoga Sling Common Law
24   Trademark in the state of California due to its extensive promotion and sale of
25   products in connection with said mark the state of California.
26         58.    Deckers’ Yoga Sling Common Law Trademark has achieved a high
27   degree of consumer recognition and secondary meaning nationwide and within the
28

                                              11
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 12 of 17 Page ID #:12



 1   state of California, which serves to identify Deckers as the source of the high-quality
 2   products on which the mark appears.
 3         59.    Defendant’s infringement of the Yoga Sling Common Law Trademark
 4   constitutes common law trade dress infringement in violation of the common law of
 5   the State of California.
 6         60.    Defendant’s unauthorized use of Deckers’ Yoga Sling Common Law
 7   Trademark has caused and is likely to cause confusion as to the source of Defendant’s
 8   products, all to the detriment of Deckers.
 9         61.    Defendant’s acts are willful, deliberate, and intended to confuse the public
10   and to injure Deckers.
11         62.    Deckers has no adequate remedy at law to compensate it fully for the
12   damages that have been caused and which will continue to be caused by Defendant’s
13   infringing conduct, unless it is enjoined by this Court.
14         63.    The conduct herein complained of was extreme, outrageous, and was
15   inflicted on Deckers in reckless disregard of Deckers’ rights. Said conduct was
16   despicable and harmful to Deckers and as such supports an award of exemplary and
17   punitive damages in an amount sufficient to punish and make an example of
18   Defendant, and to deter it from similar conduct in the future.
19         64.    In light of the foregoing, Deckers is entitled to injunctive relief
20   prohibiting Defendant from infringing the Yoga Sling Common Law Trademark, and
21   to recover all damages, including attorneys’ fees, that Deckers has sustained and will
22   sustain, and all gains, profits and advantages obtained by Defendant as a result of its
23   infringing acts alleged above in an amount not yet known, and the costs of this action.
24                               FIFTH CLAIM FOR RELIEF
25                  (Unfair Competition Under California Common Law)
26         65.    Deckers incorporates herein by reference the averments of the preceding
27   paragraphs as though fully set forth herein.
28         66.    Defendant’s infringement of the YOGA SLING Trade Dress and Yoga

                                               12
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 13 of 17 Page ID #:13



 1   Sling Common Law Trademark constitutes unfair competition in violation of the
 2   common law of the State of California.
 3         67.    Deckers has invested a substantial amount of time, skill and money in
 4   developing its footwear styles and trademarks.
 5         68.    Upon information and belief, Defendant is a competitor of Deckers and
 6   has copied Deckers’ footwear styles and trademarks in an effort to exploit Deckers’
 7   reputation in the market. Defendant misappropriated and used Deckers’ footwear styles
 8   and name at little or no cost to Defendant.
 9         69.    Defendant’s misappropriation and use of Deckers’ footwear styles and
10   trademark is without the authorization or consent of Deckers; and Deckers has been
11   injured by the Defendant’s conduct.
12         70.    Defendant’s infringing acts are intended to capitalize on Deckers’
13   goodwill associated therewith for Defendant’s own pecuniary gain. Deckers has
14   expended substantial time, resources and effort to obtain an excellent reputation for its
15   brands of footwear. As a result of Deckers’ efforts, Defendant is now unjustly enriched
16   and is benefiting from property rights that rightfully belong to Deckers.
17         71.    Defendant’s acts are willful, deliberate, and intended to confuse the public
18   and to injure Deckers.
19         72.    Deckers has no adequate remedy at law to compensate it fully for the
20   damages that have been caused and which will continue to be caused by Defendant’s
21   infringing conduct, unless it is enjoined by this Court.
22         73.    The conduct herein complained of was extreme, outrageous, and was
23   inflicted on Deckers in reckless disregard of Deckers’ rights. Said conduct was
24   despicable and harmful to Deckers and as such supports an award of exemplary and
25   punitive damages in an amount sufficient to punish and make an example of
26   Defendant, and to deter it from similar conduct in the future.
27         74.    In light of the foregoing, Deckers is entitled to injunctive relief
28   prohibiting Defendant from infringing the YOGA SLING Trade Dress and the Yoga

                                              13
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 14 of 17 Page ID #:14



 1   Sling Common Law Trademark, and to recover all damages, including attorneys’ fees,
 2   that Deckers has sustained and will sustain, and all gains, profits and advantages
 3   obtained by Defendant as a result of its infringing acts alleged above in an amount not
 4   yet known, and the costs of this action.
 5                                 SIXTH CLAIM FOR RELIEF
 6   (Unfair Competition Under California Unfair Business Practices Act, Cal. Bus. &
 7                                  Prof. Code, § 17200, et. seq.)
 8         75.    Deckers incorporates herein by reference the averments of the preceding
 9   paragraphs as though fully set forth herein.
10         76.    Defendant’s appropriation, adoption and use of the YOGA SLING Trade
11   Dress and Yoga Sling Common Law Trademark in connection with the sale and
12   offering for sale of footwear is likely to confuse or mislead consumers into believing
13   that Defendant’s goods are authorized, licensed, affiliated, sponsored, and/or approved
14   by Deckers, thus constituting a violation of the California Unfair Business Practices
15   Act, Cal. Bus. & Prof. Code, § 17200, et. seq.
16         77.    The deceptive, unfair and fraudulent practices set forth herein have been
17   undertaken with knowledge by Defendant willfully with the intention of causing harm
18   to Deckers and for the calculated purpose of misappropriating Deckers’ goodwill and
19   business reputation.
20         78.    Defendant’s of Deckers’ YOGA SLING Trade Dress and Yoga Sling
21   Common Law Trademark has deprived Deckers of the right to control the use of its
22   intellectual property.
23         79.    As a direct and proximate result of Defendant’s unlawful infringement,
24   Deckers has suffered damages and will continue to suffer damages in an amount that is
25   not presently ascertainable but will be proven at trial. Deckers is entitled to all
26   available relief provided for in California Unfair Business Practices Act, Cal. Bus. &
27   Prof. Code, § 17200, et. seq. including permanent injunctive relief.
28

                                                 14
                              COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 15 of 17 Page ID #:15



 1                                  PRAYER FOR RELIEF
 2         WHEREFORE, Plaintiff Deckers Outdoor Corporation respectfully prays for
 3   judgment against Defendant Target Corporation as follows:
 4         1.     A Judgment that Defendant has infringed Deckers’ YOGA SLING Trade
 5   Dress in violation of 15 U.S.C. § 1125 and that Defendant’s infringement was willful;
 6         2.     An order granting temporary, preliminary and permanent injunctive relief
 7   restraining and enjoining Defendant, its agents, servants, employees, officers,
 8   associates, attorneys, and all persons acting by, through, or in concert with any of
 9   them, are hereby temporarily, preliminarily, and permanently enjoined from using
10   Deckers’ intellectual property, including, but not limited to:
11                a.    manufacturing, importing, advertising, marketing, promoting,
12   supplying, distributing, offering for sale, or selling the Accused Products or any other
13   products which bear Deckers’ YOGA SLING Trade Dress, or designs confusingly
14   similar thereto;
15                b.    engaging in any other activity constituting unfair competition with
16   Deckers, or acts and practices that deceive consumers, the public, and/or trade,
17   including without limitation, the use of designations and design elements used or
18   owned by or associated with Deckers; and
19                c.    committing any other act which falsely represents or which has the
20   effect of falsely representing that the goods and services of Defendant are licensed by,
21   authorized by, offered by, produced by, sponsored by, or in any other way associated
22   with Deckers;
23         3.     Ordering Defendant to recall from any distributors and retailers and to
24   deliver to Deckers for destruction or other disposition all remaining inventory of all
25   Accused Products and related items, including all advertisements, promotional and
26   marketing materials therefore, as well as means of making same;
27
28

                                              15
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 16 of 17 Page ID #:16



 1         4.     Ordering Defendant to file with this Court and serve on Deckers within
 2   thirty (30) days after entry of the injunction a report in writing, under oath setting forth
 3   in detail the manner and form in which Defendant has complied with the injunction;
 4         5.     Ordering an accounting by Defendant of all gains, profits and advantages
 5   derived from its wrongful acts pursuant to 15 U.S.C. § 1117(a);
 6         6.     Awarding Deckers all of Defendant’s profits and all damages sustained by
 7   Deckers as a result of Defendant’s wrongful acts, and such other compensatory
 8   damages as the Court determines to be fair and appropriate;
 9         7.     Awarding enhanced damages;
10         8.     Finding that this is an exceptional case under 15 U.S.C. § 1117 and
11   awarding attorneys’ fees there under;
12         9.     Awarding applicable interest, costs, disbursements and attorneys’ fees;
13         10.    Awarding Deckers’ punitive damages in connection with its claims under
14   California law; and
15         11.    Such other relief as may be just and proper.
16
17    Dated:       July 18, 2019            BLAKELY LAW GROUP
18
19                                          By:   _______________________________
                                                  Brent H. Blakely
20                                                Jessica C. Covington
                                                  Attorneys for Plaintiff
21                                                Deckers Outdoor Corporation
22
23
24
25
26
27
28

                                               16
                            COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
Case 2:19-cv-06203-VAP-GJS Document 1 Filed 07/18/19 Page 17 of 17 Page ID #:17



 1                              DEMAND FOR JURY TRIAL
 2         Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff Deckers
 3   Outdoor Corporation hereby demands a trial by jury as to all claims in this litigation.
 4
 5   Dated:        July 18, 2019           BLAKELY LAW GROUP
 6
 7                                         By:   _______________________________
                                                 Brent H. Blakely
 8                                               Jessica C. Covington
                                                 Attorneys for Plaintiff
 9                                               Deckers Outdoor Corporation
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              17
                           COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF
